          Case 8:15-cr-00036-CJC Document 42 Filed 09/29/20 Page 1 of 1 Page ID #:223

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                               CRIMINAL MINUTES - GENERAL




 Case No.          SACR 15-00036-CJC                                                       Date     September 29, 2020


 Present: The Honorable               CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
 Interpreter        None
           Cheryl Wynn                                  None                        Gregory Staples - Not Present
                Deputy Clerk                    Court Reporter/Recorder                      Assistant U.S. Attorney



                U.S.A. v. Defendant(s):          Present   SR   Bond         Attorneys for Defendants:      Present App. Ret.

Bobby Hamby, pro se                               Not      X              Amy Karlin, DFPD                    Not       X



                               (IN CHAMBERS) ORDER SETTING BRIEFING SCHEDULE ON BOBBY
PROCEEDINGS:                   HAMBY’S pro se MOTION TO TERMINATE SUPERVISED RELEASE TERM
                               PER 18 U.S.C. § 3583(e)(1) (DKT. 41)


       The Court, having received Defendant pro se’s Motion to Terminate Supervised Release Term
Per 18 U.S.C. § 3583(e)(1) filed on September 21, 2020, hereby ORDERS counsel for the
Government, and the U.S. Probation & Pretrial Services Officer, to each file their responses to the
motion by no later than October 13, 2020. Thereafter, the motion will stand submitted absent further
order of the Court.




                                                                                                    -         :        -
                                                                Initials of Deputy Clerk cw

Cc: USP&PSO




CR-11 (10/08)                                    CRIMINAL MINUTES - GENERAL                                            Page 1 of 1
